It is an honor for roe, on behalf of the delegation of Sierra Leone, to extend to the President our congratulations on his election to preside over the United Nations General Assembly at its forty-first session. Assured, as we are, of the commitment of his great country, Bangladesh, to the noble ideals of this Organization, and given his own personal qualities as a statesman and diplomat of distinction, we have every confidence that he will guide the deliberations at the forty-first session to a successful conclusion.
We would also register our appreciation and gratitude to his distinguished predecessor, Mr. Jaime de Pinies of Spain, who successfully presided over the historic and truly memorable fortieth session.
As we commence the fifth decade of our Organization's existence we continue to face enduring threats to international peace and security. The continued accumulation of massive nuclear and conventional arsenals, the persistence of terrorism within States and across State frontiers, inter-State aggression with sophisticated weaponry and massive forces, and the continued polarization of the world into ideological and military blocs have consistently raised the specter of a dangerous world on the brink of catastrophe. Despite the endless speeches and the numerous resolutions of this Assembly, peace remains a dream and a faint hope to the peoples of Central America, parts of Africa, Kampuchea, Afghanistan and the Middle East. For many, parochial and selfish national interests remain the corner-stone of policy and international behavior contrary to the principles of our Organization, the pleas and supplications of concerned humanity and simple ethical rules of conduct.
Perhaps nowhere else today are those ethical principals more violated, nowhere else the conscience of humanity more called into question and nowhere else urgent action more demanded than in South Africa. The tragedy of South Africa continues to be perpetuated with painful consistency. Never in the course of political
history has a regime been so utterly callous and insensitive to the fundamental rights and needs of the majority of its citizens.
In view of the sensitivity and importance of this issue and the increasing urgency with which the international community must now deal with South Africa, permit me to deal a little extensively with the subject.
The evil character of the South African regime is vividly portrayed in the report of the Commonwealth Group of Eminent Persons on South Africa, which made the following observation about apartheid:
■As a contrivance of social engineering, it is awesome in its cruelty. It is achieved and sustained only through force, creating human misery and deprivation and blighting the lives of millions."
While much of the world is in agreement about the abhorrence of that regime, some controversy still exists about how to deal with it. Because of South Africa's proven aversion to reason over several decades of negotiations with it, the great majority of the international community is now firmly convinced that one of the few remaining options for ending apartheid and the atrocities it embodies is the imposition of effective comprehensive and mandatory sanctions against that regime.
It is regrettable, however, that after several years of intense efforts by the international community the struggle against apartheid is still in a state of ferment, not due so much to credible resistance by South Africa to international pressures as to the apparent existence of a conspiracy by a section of the international community which, for mostly cynical reasons, has directly or indirectly undermined those pressures.
Those collaborators with apartheid have spawned dozens of reasons for their reluctance to fulfill their obligation under the United Nations Charter and as members of the human race. We have been told, for example, that the imposition of comprehensive sanctions against South Africa is immoral assuch sanctions impose
 hardships on the lives of ordinary people, in particular black people, and that in any case sanctions could not bring about the desired political changes in southern Africa as they have historically been proven to be ineffective in these circumstances. At other times we are told that South Africa has already embarked upon a process of significant political change and that sanctions could only scuttle that process.
It would hardly have been worth the time and effort for me to attempt to rebut those fallacies had they been confined to the traditional fringes of society. In the circumstances it has to be pointed out that whatever adverse effects sanctions might have on the oppressed people of South Africa, such effects would pale into insignificance when compared to the immorality of apartheid. Therefore to choose for the South African people the immorality of apartheid over the so-called immorality of sanctions is not only logically absurd but morally indefensible. Predictably, the oppressed people of South Africa have shown their content for such faulty reasoning and hypocritical concern by overwhelmingly supporting the call for sanctions, the effects of which upon them could make very little difference to their already subhuman existence.
The effects of sanctions on South Africa can be gauged from the paranoia with which the South African Government is reacting to the issue and the elaborate machinery it is now assembling to circumvent them. Recently South Africa's Manpower Minister, Pieter du Plessis, gave Archbishop Desmond Tutu what he called a friendly warning that the Archbishop's calls for sanctions against South Africa bordered on "high treason". Not too long ago the head of the South African Reserve Bank, Dr. Gerhard Kock, after reporting a one billion dollar capital outflow from South Africa in the first half of this year, explained that perceived threats of intensified economic sanctions and news of continued social unrest were the main factors behind the outflow.
Those who try to justify apartheid by arguing that Africans in South Africa and Namibia are better off than their counterparts in other African countries succeed only in deluding themselves. The rest of us know that in Namibia, for instance, while the per capita income for whites is estimated at over $8,009, the average income for Africans, who constitute 92 per cent of the population, is only $188. A recent survey by the Carnegie Foundation revealed that the incidence of disease associated with malnutrition among rural blacks in South Africa is among the world's highest and that nearly half of the black population lives below the minimum subsistence level. In addition, the South African journalist Donald Woods, in a study for the Commonwealth secretariat, calculates that South African blacks are materially worse off than citizens in at least 12 other African countries. And all this is happening in one of the world's richest countries.
We also know that in July this year, after a South African court overturned part of the emergency decree imposed by the regime. Prime Minister Botha simply issued an executive order annulling the Court's ruling, making nonsense of any argument that South Africa offers a vision of judicial liberty unparalleled on the continent.
My delegation wishes to reiterate its conviction that the imposition of comprehensive mandatory sanctions against South Africa is now necessary. In doing so, I do not intend to underestimate the size of the resources required for such an undertaking in terms of fighting sanctions-breaking activities as well as ensuring that the front-line States are provided adequate assistance by the international community to enable them withstand South Africa's reprisals.
Namibia presents one of the most glaring examples of South Africa's violation of international law and our Organization's inability to uphold its own legal prescriptions. Aside from this, Namibia's independence is further delayed by unjustifiably linking it with the withdrawal of Cuban forces from Angola. It must be clear to all by now that the presence of Cuban troops in Angola is entirely the sovereign decision of the Government of Angola, which is free to formulate and pursue its own independent foreign policy objectives and work out its own national destiny. The withdrawal of Cuban forces is a matter for the Governments of Angola and Cuba, and we believe that this process can only begin when Security Council resolution 435 (1978), on Namibia, is implemented and the threat to the internal and external security of Angola is eliminated. Meanwhile, the struggle for Namibian emancipation from colonialism and illegal occupation will go on under the sole and authentic leadership of the South West Africa People's Organization (SWAPO) and the support of concerned nations.
The question of Western Sahara and the continuing stalemate can only be brought to a final conclusion through negotiation. In the light of this, we wish to echo the call for the withdrawal of foreign troops and a referendum on the Territory, in order to give the people of Western Sahara the opportunity to work out their destiny. It is in this respect that we restate and reaffirm our support for General Assembly resolution 40/50, on Western Sahara, as offering the desired and appropriate process for a peaceful resolution of the problem.
The impasse that now exists in the Middle East peace process is a consequence of the aggression against the Palestinian people and the denial of their right to a homeland. That situation can persist only at the cost of the continued suffering of the Palestinian people under occupation and mistreatment and the risk of another outbreak of hostilities in the region. We consider any efforts based on a policy of extracting unreasonable concessions from the Palestinian people to contain no prospects of yielding enduring stability. Similarly, the policy of substituting unrepresentative Palestinians for the Palestine Liberation Organization, the sole authentic representative of the Palestinian people, as negotiating partners is short-sighted and succeeds only in further clouding the prospects for peace in the region.
Along with the vast majority of the international community, we condemn the cruel Israeli practices in the occupied Palestinian territories and urge the occupying authorities to take an enlightened view of their need for security by recognizing that an oppressive and cruel neighbor never endears himself to anyone.
My delegation continues to oppose the presence of foreign troops in Kampuchea and regrets that previous appeals by this Assembly in numerous resolutions for the complete withdrawal of foreign forces from that country have not been heeded.
We pay a tribute to the Coalition Government of Democratic Kampuchea for significantly furthering the peace process by presenting in March this year an eight-point peace plan for a political settlement of the Kampuchean problem. In reaffirming our solidarity with the people of Kampuchea in their struggle for self-determination, we urge that the other parties to the conflict participate in discussions cm the implementation of the eight-point peace plan, which has already won substantial support.
The solution to many of today's world problems and the enhancement of peace and security cannot be achieved with passionate slogans, pious and self-righteous speeches and tiresome resolutions, many of which have remained unimplemented. The people of South Africa, Namibia, Western Sahara, Afghanistan, Palestine, Kampuchea and the Koreas, the representatives of the last of which should be sitting here with us, are sick and tired of these. They need action, and, as we enter the fifth decade of our Organization's existence, we can enhance its credibility by the decisive measures we bring to bear on the crises that threaten peace, security and socio-economic progress. But what we see in our time is that certain States, in pursuit of their separate interests, are not doing much to ensure the success of our Organization and further the progress of the rest of the human community.
The problems of our Organization are further compounded by the fact that only a year after we reaffirmed our faith and continued support for it, the United Nations is facing a grave financial situation. The Secretary-General has reacted courageously and promptly to that crisis, a report on which was submitted, discussed and partially acted upon at the resumed session of the fortieth General Assembly in May this year. Such action appropriately sets the tone and the mode for the extensive and detailed discussion necessary for an accurate diagnosis and solution of the Organization's problems. My delegation acknowledges in an equally hopeful spirit, the report of the Group of 18 on the efficiency of the administrative and financial functioning of the United Nations. The report requires careful study to ensure that the broadest possible consensus is reached on its reconsiderations.
Over 12 years ago the Assembly, disturbed by the growing disparities between the rich and the poor, proclaimed a new international economic order. The hesitations and prevarications which have since attended its implementation have undermined the efforts of our institution to reduce the widening gap. Many developing countries, including Sierra Leone, remain particularly vulnerable to unpredictable external economic forces. Our era is one that requires sustained reflection, a frank and hottest analysis and the combined efforts of all the human and technological resources at our disposal if we are to provide a solution to the unprecedented economic crisis that still besets our nations.
In spite of appreciable shifts in perception among the major industrialized countries, the socio-economic situation in Africa remains precarious and disturbing. The fact that many African Governments have revised their policies and reformulated strategies and programs should not invite complacency on the part of the international community. The present crisis is largely attributable to fundamental structural problems which can be rectified only by sustained, long-term, growth-oriented adjustment programs. This requires several years of coherent, sustained and well-co-ordinated action, appropriately initiated at the national level and receiving the ungrudging co-operation of the international community and particularly, the support of the major financial institutions. Indeed, the shortage of liquidity and inadequate financial resource flows to many developing countries have both contributed to disturbing levels of poverty and deprivation. We have no doubt that some of the traumatic incidents associated with famine and food shortages in Africa must be attributed essentially to the basic constraints of inadequate and ineffectual resource flows. For our part, my Government has adopted and is pursuing programs for rehabilitation and economic recovery, and in order to accelerate their implementation it has gone a long way, and has bent over backwards, to reach an accommodation and understanding with the International Monetary Fund (IMF). That is not an easy process. It runs the risk of instability for any Government that attempts to operate within a framework which is unacceptable to the majority of its people. In accommodating IMF conditions, one can undermine democracy. In that connection, we believe that the major industrialized countries should have the vision to offer greater, more reliable, constant and effective assistance without very harsh conditions whose implementation can cause severe hardship. The special session on the critical economic situation in Africa, which convened here in the spring, identified some areas for priority action, and we believe that tha international community must support our efforts to achieve meaningful, effective and sustainable development.
The funds required to support and implement the program of Action over the next five years are substantial, and Africa first and foremost, whit the international community in support, must renew its commitment to achieving economic recovery and development. In that connection, a positive and sympathetic approach by the international community to the persistent and pervasive question of external debt can have significant effects on prospects for future development.
Some of our partners in development, by canceling substantial debts accruing as a result of our implementing programs for infrastructure investment, have shown the way to others. Debt relief, judiciously and appropriately applied, eases economic and financial constraints, offers the recipient some respite and, properly handled, improves the prospects for recovery and rehabilitation. The United Nations has over the years stood the test of time, in spite of difficulties which sometimes challenge its usefulness, without a shadow of doubt, it has become the only medium through which peace and security can be assured. Although the complexities of international relations today make the Organization's task, sometimes insurmountable, the successes achieved, with the determination, skill and perseverance of the Secretary-General, staff and Member States, have outweighed the frustrations and disappointments.
No nation, no matter how small, can in splendid isolation be master of its fate, but equally, no nation, no matter how great, can compel all others to do its bidding nor convert them by vigorous persuasion to its own beliefs. All nations are interdependent in terms of politics, economics and strategy. The United Nations is a guarantor of that eternal truism.
Once again the delegation of Sierra Leone solemnly renews its faith in the noble ideals enshrined in the Charter of the United Nations and its endeavors to pursue the objective of a peaceful, stable and progressive world.
